Citation Nr: 1640984	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  10-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected lumbar intervertebral disc protrusion at L4-L5 with degenerative disc disease (lumbar spine disability).

2.  Entitlement to an extraschedular rating for service-connected radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to January 1999.

This appeal comes before the Board of Veteran's Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified before the undersigned at a July 2012 Travel Board hearing.  A transcript of the hearing is of record.  The Board remanded the appeal in February 2013 and in November 2013 for further development.  

In August 2014, the Board granted a disability rating of 20 percent for the Veteran's service-connected lumbar spine disability and a separate disability rating of 10 percent for radiculopathy of the right lower extremity, effective January 20, 2009.  

In a joint motion for remand (JMR), the parties moved the United States Court of Appeals for Veterans Claims (Court) to vacate and remand the Board's August 2014 decision to the extent that it denied referral for consideration of an extraschedular rating for the Veteran's lumbar spine disability and right lower extremity radiculopathy.  The Court subsequently remanded the issue of an extraschedular rating according to the terms of the JMR.  The Board's decision adjudicating entitlement to increased schedular ratings for the lumbar spine disability and radiculopathy remained undisturbed.  Thus, these issues are no longer before the Board.  

The Board remanded this case for further development in September 2015. 

In a June 2016 statement, the Veteran waived his right to initial review by the agency of original jurisdiction of any additional information or evidence submitted by him.  See 38 C.F.R. § 20.1304(c) (2016) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  

The Veteran recently perfected an appeal of the issue of entitlement to a compensable rating for a left heel spur.  He requested to testify at a hearing before the Board concerning this issue in the July 2016 substantive appeal (VA Form 9), the scheduling of which is currently pending.  Accordingly, the Board will not address this issue at this time. 

In July 2016 correspondence, the Veteran raised the issue of entitlement to an increased rating for his service-connected lumbar spine disability and associated radiculopathy, stating that it had worsened.  As noted above, the previous claim for an increased rating is no longer on appeal before the Board, as its August 2014 decision on this issue is final and was not disturbed in the JMR.  Accordingly, the July 2016 statement constitutes a new claim that has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1. The Veteran's lumbar spine disability is reasonably described by the schedular criteria, and does not present such an exceptional or unusual disability picture as to render impractical application of the ordinary schedular standards, including when the combined impact of all service-connected disabilities is considered. 

2. The Veteran's right lower extremity radiculopathy is reasonably described by the schedular criteria, and does not present such an exceptional or unusual disability picture as to render impractical application of the ordinary schedular standards, including when the combined impact of all service-connected disabilities is considered.


CONCLUSIONS OF LAW

1. The criteria for referral for extraschedular consideration of the evaluation of the lumbar spine disability have not been satisfied.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2016). 

2. The criteria for referral for extraschedular consideration of the evaluation of the right lower extremity radiculopathy have not been satisfied.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243, 4.124a, DC 8520 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

The Veteran has received all notice required under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claims.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, all identified records, including service treatment records (STRs), VA treatment records, and private treatment records have been obtained and added to the claims file, to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  VA examinations have also been performed adequate for the Board to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).


II. Merits of the Appeal

The parties to the JMR agreed that the Board's determination in its August 2014 decision that referral was not warranted for extraschedular consideration of the evaluations of the Veteran's lumbar spine disability and associated radiculopathy was deficient because it did not consider the combined impact of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  No other deficiency in the Board's analysis was identified.  

Although the Veteran has a pending appeal for an increased rating for his left heel spur, the Board finds it is not premature to proceed with adjudication of the issue of whether extraschedular referral is warranted for the lumbar spine disability and radiculopathy.  There is sufficient evidence of record to make this determination, which does not turn on the appropriate rating to be assigned the heel spur or whether extraschedular consideration of that disability is warranted.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

For the following reasons, the Board finds that referral for extraschedular consideration is not warranted. 


i. Applicable Law

Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.; 38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  Johnson, 762 F.3d at 1365.  

In determining whether extraschedular consideration is warranted, consideration must be given to the "compounding negative effects that each individual disability may have on the veteran's other disabilities."  Id. at 1366.  This consideration requires the same analysis set forth in Thun.  Yancy, 27 Vet. App. at 495.  The Board first must compare the veteran's symptoms with the assigned schedular ratings.  Id.  "If the schedular evaluations reasonably contemplate the veteran's symptomatology-including any symptoms resulting from the combined effects of multiple service-connected disabilities-then the first Thun step is not satisfied, and referral is not warranted."  Id.


ii. Analysis

A. Symptoms

The Veteran's low back disability is manifested by pain, limitation of motion, including limitation of flexion, fatigue, stiffness, tenderness, spasms, change in gait, and decreased ability to walk, sit, bend, or stand for long periods of time, as shown by the VA examination reports and treatment records, as well as the Veteran's statements.  The Veteran's treating physician has written notes advising that he be excused from work for several weeks during exacerbations of back pain "to allow for recovery and treatment," as reflected in letters dated in December 2013 and April 2014.  It is also manifested by associated neurologic abnormality diagnosed as radiculopathy of the right lower extremity, and which is manifested primarily by subjective symptoms, as reflected in the VA examination reports.  These were the Board's findings in its final August 2014 decision and these findings have not been challenged or disturbed.  The January 2016 VA examination report reflects similar findings.  Again, the issue of whether the criteria for a higher schedular rating have been met is not before the Board, and so the Board only considers the Veteran's symptoms and functional impairment in terms of whether they are reasonably described by the rating criteria. 

The only other disability for which service connection has been established is a left heel spur, which is painful and limits the Veteran's ability to stand and walk, as reflected in the VA examination reports and treatment records.  This disability is only being considered in so far as it may affect the Veteran's service-connected lumbar spine disability and associated radiculopathy. 


B. Schedular Criteria

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2016).  

The provisions of 4.40 and 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  

The rating schedule provides for the evaluation of all disabilities of the spine under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Under the General Rating Formula, evaluations are assigned as follows:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

Id.  The above criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  In this regard, the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

Under Diagnostic Code (DC) 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2014).  38 C.F.R. § 4.71a, Note (6).  Under the Formula for Rating IVDS set forth in DC 5243, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).


C. Discussion

A comparison of the Veteran's lumbar spine disability and right lower extremity radiculopathy with the schedular criteria shows that the rating criteria are adequate to describe the disability level and symptomatology of these disabilities.

The Veteran's radiating pain and limited motion of the lumbar spine, with associated functional limitations such as decreased ability to walk, sit, bend or stand, are adequately described by the General Rating Formula or the Formula for Rating IVDS, which contemplate limited motion, pain (whether or not it radiates), an abnormal gait, and prescribed periods of bed rest, and under sections 4.40 and 4.45 of the regulations, which contemplate functional impairment due to factors such as pain, stiffness, aching, deformity, weakness, instability, fatigability, incoordination, swelling, and deformity of the joint, including on repeated use and during flare-ups.  See 38 C.F.R. § 4.71a; see also DeLuca, 8 Vet. App. at 206-07.  

The fact that physicians have written notes advising the Veteran not to work is in keeping with section 4.1 of the regulations, which provides that the schedular ratings are assumed to provide adequate compensation for "considerable loss of working time from exacerbation or illness proportionate to" the nature and severity of the disability.  See 38 C.F.R. § 4.1.  In other words, loss of working time, including due to exacerbations, is embedded in the schedular criteria even if not specifically mentioned in any given diagnostic code.  Moreover, prescribed bed rest is contemplated by DC 5243 and the Formula for Rating IVDS. 

With regard to the Veteran's associated right lower extremity radiculopathy, which is separately rated as 10 percent disabling, the General Rating Formula explicitly provides that associated neurologic abnormality will be separately rated under an appropriate diagnostic code.  A comparison of the Veteran's peripheral neuropathy with the schedular criteria shows that the rating schedule is adequate to describe the disability level and symptomatology, which takes into account, in relevant part, sensory disturbances, pain, at times excruciating, loss of reflexes, and varying levels of paralysis of the nerve with associated clinical findings.  See 38 C.F.R. § 4.123 (2016) (discussing ratings for peripheral neuritis); 38 C.F.R. § 4.124a, DC's 8520 (disease of the sciatic nerve) and DC 8620 (neuritis of the sciatic nerve).  It must be assumed that resultant functional impairment such as difficulty walking and standing are contemplated by the applicable diagnostic codes.  See 38 C.F.R. § 4.1.  

The Veteran's reported use of a back brace is not mentioned in the rating criteria.  However, there is no evidence of further disability, symptoms, or functional loss as a result of such an assistive device or that it otherwise renders application of the ordinary schedular standards impractical. 

The Board has considered the fact that the Veteran's lumbar spine disability and right lower extremity radiculopathy can have a significant impact on his ability to work as a surgical technician, which requires standing.  In this regard, a January 2015 VA treatment record reflects that the Veteran worked as a surgical technician and was "on [his] feet most of the day."  He reported pain in his lower back radiating to the lower extremities, but did not have limitations with walking.  

The impact on the Veteran's employment in itself is not sufficient to warrant extraschedular referral.  As already discussed, the schedular ratings are averages and need not completely account for each individual veteran's circumstances in order to be adequate for evaluation purposes.  See Thun, 22 Vet. App. at 114.  Thus, the fact that the disability may impose external challenges or circumstances unique to the claimant and not specifically mentioned in the criteria does not alone show that application of the regular schedular standards is impractical.  Indeed, VA's General Counsel has held that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral.  VAOPGCPREC 6-96 (August 16, 1996). VA's General Counsel further held that the fact that a disability interferes with employment "cannot constitute an 'exceptional or unusual' circumstance rendering application of the rating schedule impractical."  VAOPGCPREC 6-96.  In this regard, the rating schedule itself is based upon the average impairment of earning capacity due to service connected disability, and thus "application of the rating schedule clearly recognizes that the rated disability interferes with employment."  Id.; see also 38 C.F.R. § 4.1 (providing, in relevant part, that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability, and that the percentage ratings represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations); Thun, 22 Vet. App at 118-19 (holding, in pertinent part, that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 

Further, by regulation, the schedular ratings are assumed to provide adequate compensation for "considerable loss of working time from exacerbation or illness proportionate to" the nature and severity of the disability.  See 38 C.F.R. § 4.1.  Their basis is the ability to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  The objective data upon which the schedular evaluations are based thus serve as markers of disability at different levels of severity in terms of the ability to function under the ordinary conditions of daily life and employment without specifically describing how that disability may manifest in everyday life.  Therefore, they cannot be found inadequate solely because they do not mention a particular symptom, clinical finding, example of functional impairment, or manner of coping with the disability, when they are generally devoid of any such description whatsoever.  The evidence does not show that the Veteran's lumbar spine pathology, symptoms, and functional limitations, and associated radiculopathy of the right lower extremity are not contemplated by the rating criteria, which must be assumed to capture a wide range of disabling manifestations.  Cf. 38 C.F.R. § 4.1.  

The Board next turns to the issue of the collective impact of service-connected disability.  With regard to the combined impact of the Veteran's lumbar spine disability and right lower extremity radiculopathy, the General Rating Formula explicitly states that associated neurologic abnormalities are to be rated separately.  Therefore, the rating criteria already contemplate the fact that a disability of the spine may be manifested by both musculoskeletal and neurological disability.  There are no symptoms different or more severe than what has already been described and considered in determining whether a higher rating is warranted under the schedular criteria in the Board's August 2014 decision, or above in this decision in determining whether the criteria for extraschedular consideration is warranted when each disability is separately considered.  The collective impact is assigned a combined rating under the combined ratings table set forth in 38 C.F.R. § 4.25 (2016).  There is no evidence that symptoms or functional impairment is produced from the combined impact different from, or more severe than, what is contemplated by the rating criteria and the combined ratings table.  Accordingly, an exceptional or unusual disability picture is not shown such as to render application of the schedular criteria impractical. 

The evidence does not suggest and the Veteran has not argued that he has additional symptoms of the spine or right lower extremity due to his left heel disability, or that there are additional symptoms or disabling effects from the combined impact not contemplated when each disability is separately rated and a combined rating assigned under the combined ratings table.  His limitations with regard to prolonged standing, walking, and sitting have already been taken into account in evaluating the lumbar spine disability and right lower extremity radiculopathy.  Moreover, when there is disability of paired extremities, a higher rating may also be assigned pursuant to the "bilateral factor."  See 38 C.F.R. § 4.26 (providing that the bilateral factor applies when there is partial disability of both arms, both legs, or of paired skeletal muscles).  Thus, the rating schedule already accounts for situations where there may be additional disability in excess of what is normally compensated under the rating criteria and the combined ratings table due to a combination of disability affecting paired extremities.  

In the alternative, the Board finds that this issue is not raised by the record as the Veteran has not stated and there is no evidence suggesting that he has symptoms or functional impairment as a result of the combined impact of service-connected disabilities different from, or more severe than, what is contemplated by the schedular criteria.  See Yancy, 27 Vet. App. at 495 (the issue of whether extraschedular referral is warranted based on the collective impact of service-connected disabilities need not be addressed if not raised by the record or argued by the claimant).  The fact that the parties to the JMR agreed that remand was warranted for the Board to consider the applicability of the Johnson case does not equate to the issue being raised by the claimant or the record.  The Board also notes that this JMR was issued before the Yancy case, which clarifies that the collective impact need not be addressed if not reasonably raised by the claimant or the record.  In any event, the Board has also addressed the merits of whether extraschedular referral is warranted based on the combined impact, and found that an exceptional or unusual disability picture is not shown.   

In sum, for the reasons discussed above, the evidence does not show symptoms or disabling manifestations of the Veteran's lumbar spine disability and right lower extremity radiculopathy different from, or more severe than, what is contemplated by the schedular criteria such as to render their application impractical, including when the combined impact of all service-connected disabilities is considered.  

Accordingly, the schedular criteria are adequate to rate the Veteran's lumbar spine disability right lower extremity radiculopathy.  Therefore, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Because the first step is not satisfied, the Board will not refer the evaluation of these disabilities for extraschedular consideration.  See id.  



ORDER

Referral for extraschedular consideration of the rating assigned service-connected lumbar intervertebral disc protrusion at L4-L5 with degenerative disc disease is denied. 

Referral for extraschedular consideration of the rating assigned service-connected radiculopathy of the right lower extremity is denied. 



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


